HART, J., (on rehearing). Counsel for appellee in their motion for a rehearing rely upon the case of Ex parte Baldwin, 118 Ark. 416. iWe do not think that case sustains the position taken by counsel. We did not overlook it in our original opinion but thought that it rather tends to uphold the decision of the court. There the circuit court record showed, “Ordered that court adjourn until-,” and immediately following the entry, “ordered that court adjourn until Thursday morning, March 4, 1915.’-’ The cpurt was of the opinion that the first order showed on its face that it was incomplete and that it was controlled by the subsequent entry on the same day showing that the adjournment was to a definite date. Hence the court held that the term did not lapse. In that case the court said that our statute does not take account of parts of days and for that reason has the power to reconvene on the same day for the purpose of transacting business even after it has announced an adjournment. The court, however, expressly stated that our statute manifestly contemplates different days of the term of court. Section 1531 of Kirby’s Digest provides for the adjournment of court to a distant day. This shows that we have departed from the common law rule that a term of court shall be considered as one day. For that reason when a court adjourns to a distant day and does not reconvene the same day, the functions of the court cease after the expiration of the day on which the order of adjournment is made until the day fixed for reconvening. During the interim the court has no power to transact business. In this State both the time and place of holding court in each county are fixed by law. Litigants must take notice of the time and place where courts of record are held. When the court made the order adjourning to a distant day the litigants and interested parties had a right to assume that the functions of the court would cease until that day and that no business would be transacted in the court until the day designated for the court to reconvene. According to the record, the court adjourned to a given day in the future and without rescinding that order convened court on a day between the date of the adjourning order and the date fixed for the court to reconvene. The order in question was made on that day and the court had no power to make it. Therefore, the motion for a rehearing will be denied.